20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to the amendment filed 3/8/2022.  Claims 197, 199-209, and 211-216  are pending in this application and have been considered below.  Claims 198 and 210 are canceled by the applicant.  

Applicant’s arguments with respect to claims 197, 199-209, and 211-216  have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Priority
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The disclosure of the prior-filed application, Application No.’s 62/503034 and 62/488791 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applications 62/503034 and 62/488791 fail to provide adequate support for the claimed “association information” and “social graph.”  
Application 62/488,789 provides adequate support for the claimed material in independent claims 197, 209, and 214 under 35 U.S.C. 119(e).  Applicant has provided a statement that the claimed invention and the subject matter disclosed were owned by, or subject to an obligation of assignment to, the same person no later than the effective filing date of the claimed invention.  See Assignee showing of ownership per 37 CFR 3.73 (filed 10/8/2021).
Application 62/488,789 does not provide support for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) for the claim limitation a “shared characteristic” in dependent claims 199 and 211.
Likewise, application 62/488,789 does not provide support for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) for the claim limitation “a characteristic based on information from a social network” in dependent claims 200, 208, and 212.  Therefore, claims 201-203 which depend on claims 200 do not receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Application 62/488,789 does not provide support for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) for the claim limitation “a reaction of one of the two persons to an action of the other of the two persons” in dependent claim 204.  Therefore, claim 205 which depends on claim 204 does not receive the benefit of an earlier filing date under 35 U.S.C. 119(e).
Application 62/488,789 does not provide support for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) for the claim limitation “comparing a characteristic of a first detected person to a characteristic of a second detected person,” 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 197, 199-209, 211-216 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al. (US 2016/0026853 A1 – hereinafter “Wexler ‘853”) in view of Davis et al. (US 2009/0176509 A1 – hereinafter “Davis”) in view of Kurita et al. (Personal Identification and Visualization of Relationships by using Human Trajectories – hereinafter “Kurita”).
Claim 197:
Wexler ‘853 discloses a wearable apparatus for capturing and processing images, the wearable apparatus comprising: 
a wearable image sensor configured to capture a plurality of images from an environment of a user of the wearable apparatus (Abstract discloses “The wearable apparatus includes a wearable image sensor configured to capture a plurality of images from an environment of a user of the wearable apparatus.”); and 
at least one processing device programmed to (Abstract discloses “one processing device programmed to”): 
perform a first analysis of the plurality of images to detect at least two persons (¶265 discloses “As shown in FIG. 27, user 100 is faced with two persons, first person 2701 and second person 2702. … one or more of image sensors 2511, 2512, and 2513 … actively capturing image data of the environment”; ¶266 discloses “image sensor 2512 faces the middle of first and second persons 2701 and 2702 when the sound is detected”); 
perform a second analysis of the plurality of images (¶268 discloses “the captured image data to image database 2401 for storage and for further analysis by the processing device”; ¶540 discloses “based on a matching score, the processing device may execute instructions associated with matching score determining module 6855”) to determine association information related to the at least two detected persons (¶540 discloses “A social graph may be a graph of interrelationships between individual users … the users know each other personally”), wherein the association information relates to a physical distance between the at least two persons (Fig. 76 and ¶572, 587, 599 discloses people 7665 and 7640; where, it can be seen in Fig. 76 that there is a physical distance between the two people) ; and 
update a social graph based on the determined association information (¶511 discloses “A wearable camera system (e.g., wearable apparatus 110) may provide social features to a user and/or other entities”; ¶513 discloses “suggest a possible match between at least two users,
identify a common preference of at least two users, and/or build a social graph of at least two users”; ¶540).  
Wexler ‘853 discloses all of the subject matter as described above except for specifically teaching that the physical distance shown in Fig. 76 between people 7665 and 7640 is used as association information.  However, Davis ¶14 teaches “Identifying an association may include detecting presence of the second user within a threshold distance of the location, detecting a 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings Wexler ‘853 and Davis before the effective filing date of the claimed invention to find the relationship between two people in a threshold distance to each other since people that know each other tend to be in close vicinity to one another.  This motivation is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  
Wexler ‘853 discloses all of the subject matter as described above except for specifically teaching , “represented in at least one of the plurality of images.” However, Kurita in the same field of endeavor teaches “represented in at least one of the plurality of images” (Abstract discloses “relationship between workers is proposed based on the physical distance established among workers in an office throughout a day”; p. 548, right column, ¶ above section II, discloses, “using position information obtained from camera images”; p. 549, ¶1, left column, discloses “Fig. 1 is the captured image … The position of people was manually obtained by clicking the points in the images”; p. 550, right column, under section IV §§ A, discloses “According to Hall, social distance between people is reliably correlated with physical distance.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Wexler ‘853 and Kurita before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use physical distance to establish the relationship between two people to establish a relationship metric.  This relationship metric is 
Claims 199 and 211:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 197, wherein the association information is based on a joint activity or a shared characteristic the at least two persons are engaged in (Wexler ‘853 ¶457 discloses “a list of physical characteristics or other details about the object, one or more locations where the object was encountered (as determined by position information module 5903), and/or dates and times when the object was encountered (as determined by time information module 5904), etc.”; ¶557 discloses “The processing device may analyze other characteristics of person 7640 to recognize that person 7640 is a child of a certain age or within a range of age … person 7640 is looking at or has in his or her possession pizza or a particular kind of pizza (e.g., pepperoni pizza) … that children of similar ages as person 7640 may tend to like pizza or  this particular type of pizza”).  The motivation to combine is the same for this claim as for the independent claim.
Claims 200 and 212:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 197, wherein the association information includes a characteristic based on information from a social network (Wexler ‘853 ¶181 discloses “may retrieve information from different data sources (e.g., a user specific database or a user's social network account …”; ¶492 discloses “a social networking application”).  
Claims 201 and 215:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 200, wherein the shared characteristic includes a distinguishing physical quality of the at least two persons (Wexler ‘853 ¶331 discloses “comparing facial features of a person in a captured image to a database storing images including faces of persons known to a user of wearable 
apparatus 110”).  
Claim 202:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 200, wherein the distinguishing physical quality includes a facial feature (Wexler ‘853 ¶331 discloses “comparing facial features of a person in a captured image to a database storing images including faces of persons known to a user of wearable apparatus 110”).  
Claim 203:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 200, wherein the shared characteristic includes a behavior response to a stimulus (Wexler ‘853 ¶698 discloses “Any external stimulus may constitute a trigger, including gestures performed by persons other than the user, and/or auditory signals.”).  
Claims 204, 213, and 216:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 197, wherein the association information includes a reaction (Wexler ‘853 ¶196 discloses “The term "feedback" refers to any output or information provided in response to processing at least one image in an environment.”) of one of the two persons to an action of the other of the two persons (Davis Abstract discloses “An association is established between an interest 
identifier, a user, and target object selected based upon an action of the user.”).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings Wexler ‘853 and Davis before the effective filing date of the claimed invention to find there is a relationship between two people that show an action and a reaction – such as waving to each other or reciprocating a hug.  This motivation is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  
Claim 205:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 204, wherein the reaction includes one of a positive, negative, or neutral reaction (Davis ¶43 discloses “The affinity value may be positive, which indicates that the user likes the interest, or negative”).   The motivation to combine for this claim is the same as claim 204 above.
Claim 206:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 197, wherein the second analysis further comprises comparing a characteristic (Wexler ‘853 ¶457 discloses “a list of physical characteristics or other details about the object, one or more locations where the object was encountered (as determined by position information module 5903), and/or dates and times when the object was encountered (as determined by time information module 5904), etc.”; ¶557 discloses “The processing device may analyze other characteristics of person 7640”) of a first detected person to a characteristic of a second detected person (Davis ¶76 discloses “For people, the relation may be quantified by the distance between two people in a social network graph, so that, for example, two people that know each other directly are strongly related, while two people that do not know each other directly but both know a common person are not as strongly related.”).   The motivation to combine for this claim is the same as claim 204 above.
Claim 207:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 197, wherein updating the social graph includes updating a graphical representation showing changes in association information over time  (Wexler ‘853 ¶¶513 and 540 discloses building a social graph based on a single category (e.g., culinary preferences), or a combination of categories (e.g., culinary preferences and literary preferences); where, preferences may change over time).  
Claim 208:
The combination of Wexler ‘853, Davis, and Kurita discloses the wearable apparatus of claim 197, wherein updating the social graph includes updating a social network of the user (Wexler ‘853 ¶¶513 and 540 discloses building a social graph; ¶181 discloses “a user's social network account”; where, a PHOSITA would understand a user may add or subtract people from their network over time).
Claim 209:
Wexler ‘853, Davis, and Kurita discloses the elements recited in claim 209 for at least the reasons discussed in claim 197 above.
Claim 214:
Wexler ‘853, Davis, and Kurita discloses the elements recited in claim 214 for at least the reasons discussed in claim 197 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ross Varndell/Primary Examiner, Art Unit 2666